UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2198


In Re:   BENNIE A. MACK, JR.,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:08-cv-00753-NCT-DPD)


Submitted:   May 26, 2010                      Decided:   June 11, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bennie A. Mack, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bennie A. Mack, Jr. petitions for a writ of mandamus,

alleging the district court has unduly delayed acting in his

civil action.       He seeks an order from this court directing the

district    court   to    act.     Our    review   of     the   district    court’s

docket reveals that the court has now adopted the magistrate

judge’s     recommendation       and   dismissed     Mack’s       action    without

prejudice to him filing a new complaint correcting the defects

cited in the recommendation.             Accordingly, we deny the mandamus

petition as moot.         We dispense with oral argument because the

facts   and    legal   contentions       are   adequately       presented    in   the

materials     before     the   court     and   argument    would    not     aid   the

decisional process.

                                                                  PETITION DENIED




                                          2